PER CURIAM.
Christine Jenkins appeals her conviction and two and one-half year sentence for the *684sale of cocaine as a lesser included offense of the charge of selling cocaine within 1000 feet of a school.
Jenkins contends, and the State correctly concedes, that the trial court erred in refusing to give the defense requested instruction on entrapment where the evidence presented at trial supported such an instruction. The rule in Florida is clear that a defendant is entitled to have the jury instructed on the rules of law applicable to a theory of defense if there is any evidence to support such instruction. Campbell v. State, 577 So.2d 932 (Fla.1991); Bryant v. State, 412 So.2d 347 (Fla.1982).
The conviction and sentence are reversed and the cause is remanded for a new trial.